Case 3:18-cv-01708-VLB Document 36-14 Filed 07/26/19 Page 1 of 4




                 EXHIBIT 11
     Case 3:18-cv-01708-VLB Document 36-14 Filed 07/26/19 Page 2 of 4



                                                      EQUITY POWER

           FOR VALUE RECEIVED, the undersigned,~"'"'                      Sc
                                                                           \.swJ ("Pledgor"), does
  hereby sell, assign and transfer to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ * all of its Equity
  Interests (as hereinafter defined) in Garage Media, LLC, a Connecticut limited liability company
  ("Issuer"), standing in the name of Pledgor on the books of said Issuer. Pledgor does hereby
  irrevocably constitute and appoint _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ *, as attorney, to
 transfer the Equity Interest in said Issuer with full power of substitution in the premises. The
 term "Equity Interest" means any security, share, unit, partnership interest, membership interest,
 ownership interest, equity interest, option, warrant, participation, "equity security" (as such term
 is defined in Rule 3(a) 11 I of the General Rules and Regulations of the Securities Exchange Act
 of 1934, as amended, or any similar statute then in effect, promulgated by the Securities and
 Exchange Commission and any successor thereto) or analogous interest (regardless of how
 designated) of or in a corporation, partnership, limited partnership, limited liability company,
 limited liability partnership, business trust or other entity, of whatever nature, type, series or
 class, whether voting or nonvoting, certificated or uncertificated, common or preferred, and all
 rights and privileges incident thereto.

 Dated: _ _ _ _ _ _ _ _ _ _ _ _ _ _ *PLEDGOR:




                                                                    ~e:

Issuer    acknowledges      the    foregoing
assignment and that it has been recorded and
effected.
Issuer    acknowledges      the    foregoing
assignment and that it has been recorded and
effected.

GARAGE MEDIA NY, LLC

                              IA, LLC


By: - 1 - - - ? L - - 1 - - - - - ' , _ _ - 7 " - - - - - - - - -
Name: - - - - ~ ~ ~ - - - - - - - - - -



*To Remain Blank - Not Completed at Closing




80070000
     Case 3:18-cv-01708-VLB Document 36-14 Filed 07/26/19 Page 3 of 4



                                         EQUITY POWER

           FOR VALUE RECEIVED, the undersigned, V,< ✓·J K,t;i:.h/J'I• J ("Pledgor"), does
  hereby sell, assign and transfer to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ * all of its Equity
  Interests (as hereinafter defined) in Garage Media, LLC, a Connecticut limited liability company
  ("Issuer"), standing in the name of Pledgor on the books of said Issuer. Pledgor does hereby
  irrevocably constitute and appoint _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ *, as attorney, to
 transfer the Equity Interest in said Issuer with full power of substitution in the premises. The
 term "Equity Interest" means any security, share, unit, partnership interest, membership interest,
 ownership interest, equity interest, option, warrant, participation, "equity security" (as such term
 is defined in Rule 3(a) 11 I of the General Rules and Regulations of the Securities Exchange Act
 of 1934, as amended, or any similar statute then in effect, promulgated by the Securities and
 Exchange Commission and any successor thereto) or analogous interest (regardless of how
 designated) of or in a corporation, partnership, limited partnership, limited liability company,
 limited liability partnership, business trust or other entity, of whatever nature, type, series or
 class, whether voting or nonvoting, certificated or uncertificated, common or preferred, and all
 rights and privileges incident thereto.

 Dated: _ _ _ _ _ _ _ _ _ _ _ _ _ _ *PLEDGOR:



                                                ~-=.:..:::::=:::~:~-
                                                      Name:

 Issuer    acknowledges      the    foregoing
 assignment and that it has been recorded and
 effected.
 Issuer    acknowledges      the    foregoing
 assignment and that it has been recorded and
 effected.

GARAGE MEDIA NY, LLC

                 1

By: GARA..9· E (!'?rtLLC
       M~?ag~11/ /       L   ~
By:        l/i
Name: Gare Neff      ·
                         1/
Its: Member


*To Remain Blank - Not Completed at Closing




80070000
      Case 3:18-cv-01708-VLB Document 36-14 Filed 07/26/19 Page 4 of 4



                                         EQUITY POWER
                                                                           ,·.

           FOR VALUE RECEIVED, the undersigned, C,, .1               1 rJ JI       ("Pledgor"), does
  hereby sell, assign and transfer to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _* all of its Equity
  Interests (as hereinafter defined) in Garage Media, LLC, a Connecticut limited liability company
  ("Issuer"), standing in the name of Pledgor on the books of said Issuer. Pledgor does hereby
  irrevocably constitute and appoint _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ *, as attorney, to
 transfer the Equity Interest in said Issuer with full power of substitution in the premises. The
 term "Equity Interest" means any security, share, unit, partnership interest, membership interest,
 ownership interest, equity interest, option, warrant, participation, "equity security" (as such term
 is defined in Rule 3(a) 11 l of the General Rules and Regulations of the Securities Exchange Act
 of 1934, as amended, or any similar statute then in effect, promulgated by the Securities and
 Exchange Commission and any successor thereto) or analogous interest (regardless of how
 designated) of or in a corporation, partnership, limited partnership, limited liability company,
 limited liability partnership, business trust or other entity, of whatever nature, type, series or
 class, whether voting or nonvoting, certificated or uncertificated, common or preferred, and all
 rights and privileges incident thereto.

 Dated: _ _ _ _ _ _ _ _ _ _ _ _ _ _ *PLEDGOR:



                                                          ~~1
                                                          \.~.··/}
                                                      Name:/
                                                                I
                                                                           .   ~/   -




Issuer    acknowledges      the    foregoing
assignment and that it has been recorded and
effected.
Issuer    acknowledges      the    foregoing
assignment and that it has been recorded and
effected.

GARAGE MEDIA NY, LLC

By: GARAGJYMEDI ,


By:
      M•n~r'/
           {   I
                        I
                        'r//
                               LC




Name: ""G'""a"'""re=t'-";t""-'-''-'-"------------
lts: Member


*To Remain Blank - Not Completed at Closing




80070000
